




EXHIBIT 10.7


INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of _________________, is made by and
between Universal Technical Institute, Inc., a Delaware corporation (the
“Company”) and ____________________ (the “Indemnitee”), an “agent” (as
hereinafter defined) of the Company.


R E C I T A L S


A.The Company recognizes that competent and experienced persons are sometimes
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;


B.The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;


C.The Company and the Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be onerous (whether or not
the case is meritorious), that the defense and/or settlement of such litigation
is often beyond the personal resources of directors and officers;


D.The Company believes that it is unfair for its directors and officers to
assume the risk of personal judgments and other expenses which may occur in
cases in which the director or officer received no personal profit and in cases
where the director or officer was not culpable;


E.The Company, after reasonable investigation, has determined that the liability
insurance coverage presently available to the Company may be inadequate to cover
all possible exposure for which the Indemnitee should be protected. The Company
believes that the interests of the Company and its stockholders would best be
served by a combination of such insurance and the indemnification by the Company
of the directors and officers of the Company;


F.Section 145 of the General Corporation Law of Delaware (“Section 145”), under
which the Company is organized, empowers the Company to indemnify its officers,
directors, employees and agents by agreement and to indemnify persons who serve,
at the request of the Company, as the directors, officers, managers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;


G.The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but necessary to promote the
best interests of the Company and its stockholders;


H.The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for claims
for damages arising out of or related to such services to the Company; and

1

--------------------------------------------------------------------------------






I.The Indemnitee is willing to serve, or to continue to serve, the Company, only
on the condition that he or she is furnished the indemnity provided for herein.


A G R E E M E N T


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.Definitions.


(a)Agent. For purposes of this Agreement, “agent” of the Company means any
person who is or was a director, officer, manager, employee or other agent of
the Company or a subsidiary of the Company; or is or was serving at the request
of the Company or a subsidiary of the Company as a director, officer, manager,
employee or agent of another foreign or domestic corporation, partnership,
limited liability company, joint venture, trust or other enterprise; or was a
director, officer, manager, employee or agent of a foreign or domestic
corporation which was a predecessor corporation of the Company or a subsidiary
of the Company; or was a director, officer, manager, employee or agent of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, trust or other enterprise at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.


(b)Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
reasonable attorneys’ fees and related disbursements, other out of pocket costs
and reasonable compensation for time spent by the Indemnitee for which he or she
is not otherwise compensated by the Company or any third party, provided that
the rate of compensation and estimated time involved is approved by the Board of
Directors, which approval shall not be unreasonably withheld), actually and
reasonably incurred by the Indemnitee in connection with either (1) the
investigation, defense or appeal of a proceeding or (2) establishing or
enforcing a right to indemnification under this Agreement, Section 145 or
otherwise.


(c)Proceedings. For the purpose of this Agreement, “proceeding” shall include,
without limitation, the investigation, preparation, prosecution, defense,
settlement, arbitration and appeal of, and the giving of testimony in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative.


(d)Subsidiary. For purposes of this Agreement, “subsidiary” means any foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust or other enterprise of which more than 50% of the outstanding voting
securities (or comparable interests) are owned directly or indirectly by the
Company, by the Company and one or more other subsidiaries, or by one or more
other subsidiaries.


(e)Other Enterprise. For purposes of this Agreement, “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plans; references to “serving
at the request of the Company” shall include any service as a director, officer,
manager, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, manager, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries; any person who
acts in good faith and in a manner he or she reasonably believes to be in the
best interest of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

2

--------------------------------------------------------------------------------






(f)Company. “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, managers, employees or agents, so that any person who is or was a
director, officer, manager, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, manager, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or, she
would have with respect to such constituent corporation if its separate
existence had continued.


2.Agreement to Serve. The Indemnitee agrees, to serve and/or continue to serve
as an agent of the Company, at its will (or under separate agreement, if such
agreement now or hereafter exists), in the capacity Indemnitee currently serves
(or in such other positions which he or she agrees to assume) as an agent of the
Company, so long as he or she is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company, any
subsidiary of the Company, or any applicable other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, or until such time as he or she tenders his or her resignation
in writing, provided, however, that nothing contained in this Agreement is
intended to create any right to continued employment by Indemnitee in any
capacity.


3.Indemnity in Third Party Proceedings. The Company shall indemnify the
Indemnitee if the Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any proceeding (other than a proceeding by or in the
name of the Company to procure judgment in its favor) by reason of the fact that
the Indemnitee is or was an agent of the Company, or by reason of any alleged
act or inaction by him or her in any such capacity, against any and all expenses
and liabilities of any type whatsoever (including, but not limited to,
settlements, judgments, fines and penalties), actually and reasonably incurred
by him or her in connection with the investigation, defense, settlement or
appeal of such proceeding, but only if the Indemnitee acted in good faith and in
a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful.
The termination of any proceeding by judgment, order of court, settlement,
conviction or on plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith in a
manner which he or she reasonably believed to be in the best interests of the
Company, and with respect to any criminal proceedings, that such person had
reasonable cause to believe that his or her conduct was unlawful.


4.Indemnity in Derivative Action. The Company shall indemnify the Indemnitee if
the Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was an
agent of the Company, or by reason of any alleged act or inaction by him or her
in any such capacity, against all expenses actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense, settlement, or
appeal of such proceeding, but only if the Indemnitee acted in good faith and in
a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification under this subsection
shall be made in respect of any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction due to willful misconduct of a culpable nature
in the performance of his or her duty to the Company, unless and only to the
extent that any court in which such proceeding was brought or another court of
competent jurisdiction shall determine upon application that, despite the
adjudication of liability but in

3

--------------------------------------------------------------------------------




view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses as such court shall deem proper.


5.Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 3 or 4 hereof or in defense of any claim, issue or matter therein,
including the dismissal of an action without prejudice, the Company shall
indemnify the Indemnitee against all expenses actually and reasonably incurred
in connection with the investigation, defense or appeal of such proceeding.


6.Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines or penalties), but is not entitled, however, to indemnification
for the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled.


7.Advancement of Expenses. Subject to sections 8(a) and 11(a) below, the Company
shall advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of any
alleged act or inaction by him or her in any such capacity. Indemnitee hereby
undertakes to repay such amounts advanced only if and to the extent that, it
shall ultimately be finally determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement or otherwise. The
advances to be made hereunder shall be paid by the Company to or on behalf of
the Indemnitee promptly and in any event within thirty (30) days following
delivery of a written request therefore by the Indemnitee to the Company.


8.Notice and Other Indemnification Procedures.


(a)Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof, provided that the failure to provide such
notification shall not diminish Indemnitee’s indemnification hereunder, except
to the extent that the Company can demonstrate that it was actually prejudiced
as a result thereof.


(b)Subject to Section 8(c), any indemnification requested by the Indemnitee
under Section 3 and/or 4 hereof shall be made no later than forty five (45) days
after receipt of the written request of Indemnitee unless a good faith
determination is made within said forty five (45) day period (i) by the Board of
Directors of the Company by a majority vote of a quorum. thereof consisting of
directors who are not parties to such proceedings, or (ii) in the event such
quorum is not obtainable, at the election of the Company, either by independent
legal counsel in a written opinion or by a panel of arbitrators, one of whom is
selected by the Company, another of whom is selected by the Indemnitee and the
last of whom is selected by the first two arbitrators so selected, that the
Indemnitee has or has not met the relevant standard for indemnification set
forth in Section 3 and 4 hereof.


(c)Notwithstanding a determination under Section 8(b) above that the Indemnitee
is not entitled to indemnification with respect to any specific proceeding, the
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of enforcing the Indemnitee’s right to indemnification pursuant
to this Agreement. The burden of proving that the indemnification or advances
are

4

--------------------------------------------------------------------------------




not appropriate shall be on the Company. Neither the failure of the Company
(including its Board of Directors or independent legal counsel or the panel of
arbitrators) to have made a determination prior to the commencement of such
action that indemnification or advances are proper in the circumstances because
the Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including its Board of Directors or independent
legal counsel or the panel or arbitrators) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create any
presumption that the Indemnitee has not met the applicable standard of conduct.


(d)The Company shall indemnify the Indemnitee against all expenses incurred in
connection with any hearing or proceeding under this Section 8 unless a court of
competent jurisdiction finds that each of the claims and/or defenses of the
Indemnitee in any such proceeding was frivolous or in bad faith.


9.Assumption of Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against or involving the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel reasonably acceptable to the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same proceeding, provided that: (i) the Indemnitee shall
have the right to employ his or her counsel in such proceeding at the
Indemnitee’s expense; and (ii) if (a) the employment of counsel by the
Indemnitee has been previously authorized in writing by the Company, (b) the
Company has reasonably concluded that there may be a conflict of interest
between the Company and the Indemnitee in the conduct of such defense, or (c)
the Company has not, in fact, employed counsel to assume the defense of such
proceeding, the reasonable fees and expenses of the Indemnitee’s counsel shall
be at the expense of the Company.


10.Insurance. The Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to obtain directors’ and officers’ liability insurance (“D&O Insurance”) as may
be or become available in reasonable amounts from established and reputable
insurers with respect to which the Indemnitee is named as an insured.
Notwithstanding any other provision of the Agreement, the Company shall not be
obligated to indemnify the Indemnitee for expenses, judgments, fines or
penalties, which have been paid directly to or on behalf of the Indemnitee by
D&O Insurance. If the Company has D&O Insurance in effect at the time the
Company receives from the Indemnitee any notice of the commencement of a
proceeding, the Company shall give notice of the commencement of such proceeding
to the insurer in accordance with the procedures set forth in the policy. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, to or on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.


11.Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:


(a)Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145, but such indemnification or advancement of expenses may be provided
by the Company in specific cases if the Board of Directors finds it to be
appropriate; or

5

--------------------------------------------------------------------------------






(b)Action for Indemnification. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or


(c)Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding effected without the
Company’s written consent; or


(d)Non-compete and Non-disclosure. To indemnify the Indemnitee in connection
with proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, any subsidiary of the Company or any other applicable foreign
or domestic corporation, partnership, limited liability company, joint venture,
trust or other enterprise, if any; or


(e)Certain Matters. To indemnify the Indemnitee on account of any proceeding
with respect to (i) remuneration paid to Indemnitee if it is determined by final
judgment or other final adjudication that such remuneration was in violation of
law, (ii) which final judgment is rendered against the Indemnitee for an
accounting of profits made by the purchase or sale by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of any federal, state or
local statute, (iii) which it is determined by final judgment or other final
adjudication that the Indemnitee’s conduct was knowingly fraudulent or dishonest
or constituted willful misconduct, or (iv) which it is determined by final
judgment or other final adjudication by a court having jurisdiction in the
matter that such indemnification is not lawful; or


(f)Amounts Otherwise Covered. To indemnify the Indemnitee under this Agreement
for any amounts indemnified by the Company other than pursuant to this Agreement
and amounts paid to or for the benefit of Indemnitee by D&O Insurance pursuant
to Section 10 hereof.


12.Nonexclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of, but shall
be in addition to and shall not be deemed to diminish or otherwise restrict, any
other rights which the Indemnitee may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, in any court in which a
proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, both as to action in his or her
official capacity and to action in another capacity while occupying his or her
position as an agent of the Company. To the extent applicable law or the
Company’s Certificate of Incorporation or Bylaws permit greater indemnification
than as provided for in this Agreement, the parties hereto agree that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such law or
provision of Certificate of Incorporation or Bylaws, and this Agreement shall be
deemed amended without any further action by the Company or Indemnitee to grant
such greater benefits.


13.Settlement. The Company shall not settle any proceeding without the
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold consent to any proposed settlement.


14.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may reasonably be necessary to secure such rights, including

6

--------------------------------------------------------------------------------




the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights. The Company shall pay or reimburse all
reasonable expenses incurred by Indemnitee in connection with such subrogation.


15.Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.


16.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (iii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 12 and Section 15 hereof.


17.Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions to this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.


18.Continuance of Rights; Successor and Assigns. The Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company. The terms of this Agreement shall bind, and shall inure to the
benefit of, the successor and assigns of the parties hereto.


19.Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date, or (iii) if transmitted electronically by a means by which receipt
thereof can be demonstrated. Addresses for notice to either party are set out on
the signature page hereof and may be subsequently modified by written notice.


20.Supersedes Prior Agreement. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.


21.Service of Process and Venue. For purposes of any claims or proceeding to
enforce this agreement, the Company consents to the jurisdiction and venue of
any federal or state court of competent jurisdiction in the states of Delaware
and Arizona, and waives and agrees not to raise any defense that any such court
is an inconvenient forum or any similar claim.


22.Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware. If
a court of competent jurisdiction shall make a final

7

--------------------------------------------------------------------------------




determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.


 
UNIVERSAL TECHNICAL INSTITUTE, INC.
 
 
 
 
 
By:
 
Name:
 
Title:
 
Address:16220 N. Scottsdale Road
Suite 100
Scottsdale, AZ 85254
 
 
 
 
 
Indemnitee:
 
 
 
 
 
By:
 
Name:
 
Address:








8